331 S.E.2d 688 (1985)
STATE of North Carolina
v.
James Robert (Dick) SOUTHERN.
No. 24PA85.
Supreme Court of North Carolina.
July 3, 1985.
*689 Lacy H. Thornburg, Atty. Gen. by Michael Smith, Associate Atty., Raleigh, for the State appellant.
George B. Daniel, Yanceyville, and Ronald M. Price by Ronald M. Price, Madison, for defendant-appellee.
PER CURIAM.
The only question before us is whether the Court of Appeals was correct in determining that the trial court erred at sentencing by concluding that certain convictions in which prayer for judgment was continued and no fines or other conditions imposed constituted "prior convictions" under the Fair Sentencing Act, particularly N.C. G.S. § 15A-1340.4(a)(1)(o) and -1340.2(4). Believing that the Court of Appeals was correct, we conclude that its decision should be
AFFIRMED.